Citation Nr: 0842351	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to May 5, 1999 for the 
grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from April 1965 to May 1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico that granted service connection for 
PTSD from May 5, 1999.  The veteran expressed disagreement 
with the effective date assigned by the RO and the case was 
referred to the Board for appellate review.

The Board denied the appeal in a decision of May 2006.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2008, the 
Secretary of Veterans Affairs (Secretary) and the veteran, 
through his attorney, filed a Joint Motion to vacate the 
Board's decision and remand the matter for further action.  
The Court granted that motion later in May 2008.  


FINDINGS OF FACT

1.  An unappealed July 1990 rating decision denied service 
connection for an acquired psychiatric disorder.

2.  A claim for service connection for a psychiatric disorder 
was received by the RO on May 5, 1999, and a rating decision 
dated in November 2002 granted service connection for PTSD 
from the date of that claim.

3.  A formal or informal claim for service connection for a 
psychiatric disorder was not received between the date of the 
notification of the July 1990 rating decision that denied 
service connection for an acquired psychiatric disorder and 
the claim received on May 5, 1999 for service connection for 
a psychiatric disorder.

4.  The grant of service connection for PTSD was not based on 
the addition of any service department record.

CONCLUSION OF LAW

The requirements for an effective date prior to May 5, 1999 
for the grant of service connection for PTSD have not been 
met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.159, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
While the RO did not provide notice as contemplated by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § (b) in this case, the 
Board finds that such notice is not necessary under the facts 
and circumstances of this case and the veteran is not 
prejudiced by this lack of notice.  The Board notes that the 
veteran's claim for an earlier effective date for the grant 
of service connection for PTSD arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  The Courts have held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

In addition, the Board finds that it is the law, and not the 
evidence that is dispositive in this case as there appears to 
be no dispute as to the facts in this case.  In such 
situations, the VA General Counsel has held that the VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because the undisputed facts render the claim 
ineligible for the claimed benefit. VAOPGCPREC5-2004 (June 
23, 2004).  The United States Court of Appeals for Veterans 
Claims (Court) has also held that where the law, and not the 
underlying facts or the development of the facts are 
dispositive in a matter, the VCAA can have no affect on the 
appeal. Manning v. Principi, 16 Vet. App. 534 (2002).  The 
Board further notes that the Court has held that when there 
is an error in the VCAA notice, or in this case, an absence 
of the VCAA notice, there is no prejudice to a claimant as 
the result of the error if the benefit sought could not 
possibly have been awarded as a matter of law. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Furthermore, the veteran and his representative have been 
kept appraised of the RO's actions in this case by way of the 
Statement of the Case and the Supplemental Statement of the 
Case, and have been informed of the evidence considered, the 
pertinent laws and regulations and the rationale for the 
decision reached in denying the claim.  The RO also provided 
assistance to the veteran as required by 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c), as indicated under the facts and 
circumstances in this case.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and in fact, in statements from 
the veteran dated in August 2003 and June 2004 he indicated 
that he felt he had stated his case and that he had no 
further evidence to submit.  The veteran and his 
representative have also not argued that any error or 
deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim. Mayfield v. Nicholson, 19 Vet. App. 103, (2005) rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's claim.

The basic facts in this case are not in dispute.  The veteran 
essentially contends that he had PTSD prior to May 5, 1999 
and asserts that he was diagnosed with PTSD in 1992.  
Therefore, he believes that the grant of service connection 
for PTSD should be effective from 1992.  The veteran's 
attorney has also advanced theories claiming an earlier 
effective date based on the existence of an unadjudicated 
claim from April 1990, and alternatively, contending that an 
earlier date is warranted pursuant to 38 C.F.R. § 3.156(c) as 
he believes that the allowance of service connection for PTSD 
was based on newly obtained service records.   

A review of the evidence of record discloses that the veteran 
filed a claim for service connection in August 1975 for 
disorders that included a psychiatric disorder.  The RO 
denied this claim and notified the veteran of the decision 
and of his appellate rights by way of a letter dated in 
September 1975.  An appeal was not filed.  The RO again 
considered and denied the veteran's claim for service 
connection for a psychiatric disorder in decisions dated in 
January 1977 and October 1978.  After the October 1978 
decision, the veteran expressed disagreement and the RO 
issued a Statement of the Case in December 1978.  However, 
the veteran did not complete his appeal by filing a 
Substantive Appeal within one year of the October 1978 
decision or within 60 days of the date of the Statement of 
the Case.

In April 1979 the veteran submitted a statement that can be 
construed as a claim for service connection for a psychiatric 
disorder.  While the RO did not immediately address that 
claim, after the veteran filed an additional claim for 
service connection for a psychiatric disorder in April 1990, 
a July 1990 rating decision denied service connection for an 
acquired psychiatric disorder.  The veteran was notified of 
that decision and of his appellate rights by way of a letter 
from the RO to him dated in July 1990, but he did not appeal 
that decision.  These claims for service connection for a 
psychiatric disorder denied by the RO represent final 
decisions. 38 U.S.C.A. § 7105(a), (c); 38 C.F.R. §§ 20.200, 
20.1103.

After that July 1990 decision the record contains no 
correspondence from the veteran indicating a desire to file a 
claim for service connection for a psychiatric disorder, 
including PTSD, until the claim received by the RO on May 5, 
1999.  There is a statement from the veteran dated in 
September 1991 in which he requested that his records be 
transferred to another location, as well as several 
Eligibility Verification Reports pertaining to the veteran's 
award of nonservice-connected pension benefits after the July 
1990 rating decision, but no claim for service connection 
until the claim filed on May 5, 1999.

While a November 1999 rating decision initially denied the 
veteran's claim for service connection for a psychiatric 
disorder, including PTSD, a rating decision dated in November 
2002 subsequently granted service connection for PTSD.  The 
award of service connection was effective as of May 5, 1999.

Under VA laws and regulations, a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under laws administered by the VA, from 
a claimant, his or her duly authorized representative, a 
member of Congress or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought. 
38 C.F.R. § 3.155(a). "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet.App. 196, 199 (1992).  To determine when a claim was 
received, the Board must review all communication in the 
claims file that may be construed as an application for a 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  
This is necessary because generally, the effective date of an 
award of disability compensation based on an original claim 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  However, the effective date based on the 
submission of new and material evidence received after a 
final disallowance of a claim is the date of receipt of a new 
claim or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(q)(1)(ii).

Based on this record, the Board finds that the RO was correct 
in assigning May 5, 1999 as the effective date for the grant 
of service connection for PTSD.  That claim represented the 
first claim for service connection for a psychiatric disorder 
following the final July 1990 rating decision that denied 
service connection for a psychiatric disorder.  It is settled 
law that the effective date for the grant of service 
connection following a final decision is the date of the 
reopened claim. See Sears v. Principi, 16 Vet. App. 244, 248 
(2002) (the Court thus holds that the effective date statute, 
38 U.S.C.A. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monthly benefits no earlier than the date that the claim for 
reopening was filed.)  The Court explained that the statutory 
framework did not allow an effective date back to the 
original claim as a possible effective date for an award of 
service-connected benefits that is predicated upon a reopened 
claim.

While the Board acknowledges the veteran's contentions to the 
effect that he had been diagnosed as having PTSD prior to 
1999, and possibly as early as 1992, that evidence was not of 
record at any time prior to the May 1999 claim, and in any 
event, the existence of a disability prior to May 1999 does 
not provide a basis for extending the effective date to 
before the date of the claim.  

The Board has considered an argument that a PTSD claim was 
raised in 1990 and never adjudicated.  The veteran's attorney 
argues that the effective date should be the date of that 
unadjudicated claim.  Significantly, however, even if a claim 
for PTSD was raised in 1990, it was effectively denied by the 
decision in July 1990.  As noted, the July 1990 decision 
denied service connection for an acquired psychiatric 
disorder.  Post-traumatic stress disorder is a type of 
psychiatric disorder, and thus was effectively denied.  A 
service connection claim only remains pending until there is 
a recognition in a regional office decision from which a 
claimant could deduce that the claim was adjudicated.  See 
Ingram v. Nicholson, 21 Vet. App. 232 (2007).  The 
notification letter provided to the veteran in July 1990 
advised him that the evidence he had presented in the form of 
his personal statement dated in April 1990 did not warrant 
any change in the previous determination regarding a nervous 
condition.  Such notification clearly put the veteran on 
notice that any claim for a type of psychiatric disorder 
which he had raised in his written statement of April 1990 
had been denied by the July 1990 decision.  An earlier 
effective date may not be assigned based on the claim of an 
adjudicated claim.

The veteran's attorney has also argued that the VA failed to 
consider and apply 38 C.F.R. § 3.156(c).  These arguments 
were raised in a brief to the Court.  More specifically, the 
veteran's attorney has presented a contention that the 
receipt of the verification of stressors from the Center for 
Unit Records Research in July 2001 was a supplemental service 
record that constituted new and material evidence that lead 
to the grant of service connection in this case.  

Pursuant to § 3.156(c), a final decision will be reconsidered 
when new and material evidence, in the form of service 
records, results in the reopening of a claim and a 
retroactive evaluation may be assigned. See Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994); see also 38 C.F.R. § 3.400(q)(2).  The Board finds, 
however, that the grant of service connection for PTSD was 
not based on the addition of any service department record.

The Board observes that subsequent to the May 2006 Board 
decision that was appealed to the Court, the provisions of 38 
C.F.R. § 3.156(c) were amended, effective October 6, 2006. 
See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 
38 C.F.R. § 3.156(c) (2007)).

Although the RO has not adjudicated the veteran's claim under 
either the prior or amended regulation for 38 C.F.R. § 
3.156(c), the Board will conduct a review. There is no 
prejudice to the veteran in the Board's action as his 
attorney has set forth detailed argument as to the content of 
the regulation and its application in the current case.  
Further, the regulation, in either the prior or amended form, 
does not provide relief in this case.

Under the prior regulation, where the new and material 
evidence consisted of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction (AOJ).  This 
included official service department records which presumably 
had been misplaced and now had been located and forwarded to 
VA. 38 C.F.R. § 3.156(c) (2006).  Corrected department 
records are not involved in this case.

The Board notes that the preamble in the proposed change of 
regulation contained a full explanation of the bases for the 
change in regulation. See 70 Fed. Reg. 35,388-35,390 (June 
20, 2005).  The preamble noted that the use of the words "new 
and material evidence" was confusing as it inferred that VA 
may reopen a claim when service department records were 
received that were not available before.  The effective date 
of such a claim would be the date of the reopened claim.  It 
was noted that, in practice, when VA received service 
department records that were previously unavailable at the 
time of the prior decision, VA may reconsider the prior 
decision.  The effective date assigned would relate back to 
the date of the original claim, or date entitlement arose, 
whichever is later.  The effective date would not be limited 
to the date of the claim to reopen.  The term "new and 
material" was removed from 38 C.F.R. § 3.156(c).

The change was intended to broaden the description of service 
department records to include unit records, such as those 
received from the U. S. Army and Joint Services Records 
Research Center (JSRCC) that pertain to military experiences 
claimed by a veteran.  It was noted that such evidence my be 
particularly valuable in connection to claims for benefits 
for PTSD. See 70 Fed. Reg. 35,388.

The amended regulations, in pertinent part, provide as 
follows:

(c) Service department records. (1) Notwithstanding any other 
section in this part, at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section. Such records 
include, but are not limited to:  (i) Service records that 
are related to a claimed in-service event, injury, or 
disease, regardless of whether such records mention the 
veteran by name, as long as the other requirements of 
paragraph (c) of this section are met;  (ii) Additional 
service records forwarded by the Department of Defense or the 
service department to VA any time after VA's original request 
for service records; and  (iii) Declassified records that 
could not have been obtained because the records were 
classified when VA decided the claim. (2) Paragraph (c)(1) of 
this section does not apply to records that VA could not have 
obtained when it decided the claim because the records did 
not exist when VA decided the claim, or because the claimant 
failed to provide sufficient information for VA to identify 
and obtain the records from the respective service 
department, the Joint Services Records Research Center, or 
from any other official source. (3) An award made based all 
or in part on the records identified by paragraph (c)(1) of 
this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim. (4) A retroactive evaluation of disability resulting 
from disease or injury subsequently service connected on the 
basis of the new evidence from the service department must be 
supported adequately by medical evidence. Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period of time involved, a retroactive 
evaluation will be assigned accordingly, except as it may be 
affected by the filing date of the original claim.

38 C.F.R. § 3.156(c) (2008).

In analyzing the claim under § 3.156, the Board notes that 
the award of the Combat Infantryman Badge is reflected on the 
veteran's DD 214 that was associated with the veteran's 
claims folder in September 1969.  Thus, there has always been 
evidence of an in-service stressor.  The addition of 
information from the CURR giving further verification of 
stressors was not the basis of the allowance of the claim.  
The claim for service connection for PTSD would have been 
adequately supported solely by the existence of the CIB.  

In so deciding, the Board has considered the opinion from the 
Court, Vigil v. Peake, 22. Vet. App. 63 (2008).  In that 
case, the veteran did not have any combat awards. His claim 
for service connection for PTSD required corroboration of a 
stressful event from records maintained by the service 
department.  The veteran in that case originally sought 
service connection in 1980 but his claim was denied because 
he did not have a diagnosis of PTSD.  He did not appeal.

Vigil attempted to reopen his claim in January 1989.  He 
submitted evidence of a diagnosis of PTSD in 1991.  The RO 
obtained a report from the service department that 
corroborated one of his stressors.  He was granted service 
connection for PTSD in 2001 with an effective date in January 
1989.  Vigil sought an earlier effective date for service 
connection based on the application of 38 C.F.R. § 3.156(c).

The facts of that case, and the reasoning employed by the 
Court, do not apply in this case.  There was a specific 
service department record obtained that was, at least in 
part, responsible for the grant of service connection in 
Vigil.  The Board held that the particular report involved 
was not covered by 38 C.F.R. § 3.156(c) and the Court did not 
agree with the reasoning.  The Court did not rule that 38 
C.F.R. § 3.156(c) did apply in that case, only that the Board 
did not provide an adequate discussion of the application of 
the regulation.

As noted above, the grant of service connection in the 
current case was not based on any later added record from the 
service department.  For PTSD purposes, there has always been 
adequate verification of a stressor by the award of a CIB.  
At the time the veteran submitted his claim for service 
connection for a psychiatric disorder in 1990, the current 
regulatory provision relating to establishing service 
connection for PTSD, 38 C.F.R. § 3.304(f), did not exist.  
The pertinent regulations in effect at the time of the claim 
consisted of those found at 38 C.F.R. §§ 3.303, 3.304 (1990). 
Section 3.303 pertained to principles relating to service 
connection. Section 3.304 related to direct service 
connection for both wartime and peacetime.

In addition, guidance on claims for service connection for 
PTSD was found in the Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part I, Chapter 
50, paragraph 50.45.  These provision were later moved to 
M21-1, Part VI, Chapter 7, paragraph 7.46 in March 1992.

Paragraph 50.45 noted that granting service connection was 
the sole responsibility of the rating board at the local 
level.  It was further noted that it was important the 
examining psychiatrist provide a clear diagnosis that showed 
a detailed history of the stressful events which were thought 
to have caused the condition and a full description of past 
and present symptoms.  Service connection for PTSD was not to 
be established on the basis of a diagnosis of PTSD 
unsupported by the above history and description, or where 
the examination and supporting material failed to indicate a 
link between current symptoms and an in-service stressful 
event(s).

Paragraph 50.45d addressed the issue of reasonably supportive 
evidence of stressors in service.  This included two 
sentences, the second and fourth sentences of the section, 
that were later deemed to be substantive rules that were not 
promulgated in accordance with applicable law. See VAOPGCPREC 
7-92.  The first sentence noted that if the claimed stressor 
was related to combat, receipt of, inter alia, the CIB would 
be, in the absence of information to the contrary, considered 
to be supportive evidence of participation in a stressful 
episode.  The fourth sentence said that prisoner of war 
status was conclusive evidence of an in-service stressor.

The guidance in 50.45 was moved to 7.46 in March 1992.  The 
same direction was provided regarding a clear diagnosis, a 
history of stressful events, and a relationship between past 
events and current symptoms.

As a result of the General Counsel opinion, there was a 
proposed rulemaking in August 1992 to add PTSD as a separate 
subsection under 38 C.F.R. § 3.304(f).  A final rule, adding 
subsection (f) was published May 19, 1993. See 58 Fed. Reg. 
29,109 (May 19, 1993).  This new subsection essentially 
incorporated the guidance contained in the prior M21-1 
provisions.  The regulation did include the two sentences 
challenged by the General Counsel opinion.  Specific to this 
case, that the award of a CIB would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed combat stressor.  

In light of the foregoing legal provisions, the Board finds 
that there has never been a dispute as to whether the veteran 
had demonstrated the existence of a stressor as that element 
was satisfied by his CIB.  Prior to the grant of service 
connection for PTSD in the present case, the element which 
was missing was a diagnosis of PTSD.  In this regard, a 
decision by the RO in November 1999 specifically indicates 
that the claim was denied because the veteran failed to 
submit medical evidence of a current nervous condition/post-
traumatic stress disorder.  A subsequent decision of July 
2000 noted that the veteran did not present symptoms of a 
reliable diagnosis of post traumatic stress disorder.  
Neither of those decisions indicated a deficiency with 
respect to a stressor.  A decision of September 2000 again 
denied service connection based on a finding that there was 
no medical evidence of a diagnosis of PTSD.  In the statement 
of the case of January 2001, the RO specifically noted that 
the veteran's DD 214 showed that he had received the Combat 
Infantryman Badge which itself denotes active combat 
participation.  The SOC in January 2001 explained that the 
basis of the denial of service connection was that the 
evidence of record did not show a confirmed diagnosis of 
PTSD.  

The Board notes that this concession of the occurrence of a 
stressor by the RO was prior to the receipt of the letter 
from the Center for Unit Records Research in July 2001 which 
provided additional corroboration of combat.  The decision in 
November 2002 which granted service connection for PTSD was 
the result of a VA examination conducted in October 2002 
which resulted in a diagnosis of PTSD.  Thus, the grant of 
service connection for PTSD was not based on the addition of 
any service department record, but rather on the receipt of 
post-service medical evidence.  As a result, the provisions 
of 3.156(c) do not provide a basis for an effective date 
prior to May 5, 1999.  Accordingly, the claim for an 
effective date prior to May 5, 1999 for the grant of service 
connection for PTSD is not established.


ORDER

An effective date prior to March 5, 1999 for the grant of 
service connection for PTSD is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


